DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

2.	This Office Action is in response to the filing of preliminary amendment for application #16/587,704 on July 02, 2020.
3.	Claim 1 has been cancelled.
4.	New claims 2-9 have been added.
5.	Claims 2-9 are currently pending and are considered below.

Information Disclosure Statement

6.	The information disclosure statement (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen et al. (U.S. Pub. No. 2009/0282349) (hereinafter ‘Olsen’) in view of Heller et al (U.S. Pub. No. 2015/0161277) (hereinafter ‘Heller’) and further in view of Tandriono et al (U.S. Pub. No. 2007/0226613) (hereinafter ‘Tandriono).

Claims 2 and 8:  Olsen discloses a non-transitory computer readable storage medium and a method for visually designating a placeholder in a web page, the method comprising: 
providing a client-side script stored on a remote server, that comprises instructions to a web browser to:  Olsen teaches the user client displaying a webpage to the user with an interface that allows user input to manipulate elements of that webpage and furthermore, Olsen teaches the editing being made by user side JavaScript (see at least the Abstract and paragraphs 0012, 0014, 0032 and 0042);
(ii)	analyze a tag structure in a source code of a web page being displayed in the web browser, to establish a Document Object Model (DOM) of the web page, Olsen describes the formation of a DOM from HTML elements in client browser memory, HTML elements known in the art to be designated by a tag structure (see at least paragraph 0032),
(iii)	create a Graphical User Interface (GUI) for visually designating the placeholder, Olsen teaches the user interface displaying placeholder portions for a template as illustrated by fig. 5 (see at least paragraph 0038),
(iv)	detect a user selection, of a location in a graphical view of the web page, wherein the user selection is made using the GUI, Olsen teaches the user interface allowing the user to manipulate, through user input, visual elements, and that manipulation relating to the appearance and functionality of the visual elements (see at least paragraph 0032),
(v)	update the DOM of the web page on the fly, to render the web page and display the placeholder in accordance with the user selection, Olsen describes manipulation of visual elements being directly encapsulated by the HTML elements in the DOM directly in the client’s browser memory. Olsen further teaches that DOM manipulation is performed by XML in conjuncture with JavaScript in the client’s web browser. Finally, Olsen teaches visual alterations modify the DOM asynchronously (i.e., “on the fly") and then the visual element is re-rendered (see at least paragraphs 0032, 0034 and 0042)
Olsen teaches that the DOM changes through user input, when the GUI relocates a visual element, the associated data follows the change in relationship in the DOM by injection it elsewhere based on the user input (see at least paragraphs 0036 and 0050).  
While Olsen teaches the limitations mentioned above, Olsen does not explicitly teach: 
(i)	determine whether the web browser is being used by an administrator or a casual visitor, by at least one of:
(a)	identifying a specific cookie stored in a cookie depository of the web browser, wherein the specific cookie determines that the web browser is being used by an administrator, and a lack of the specific cookie determines that the web browser is being used by a casual visitor,
(b)	identifying a certain IP (Internet Protocol) address associated with the web browser, wherein the certain IP address determines that the web browser is being used by an administrator, and a different IP address determines that the web browser is being used by a casual visitor, 
(c)	recognizing a URL (Uniform Resource Locator) parameter as part of a URL of the web site, wherein the URL parameter determines that the web browser is 
(d)	having a user manually authenticate itself as an administrator, and in addition,
Olsen does not explicitly teach
in (iii) wherein the GUI is configured to enable user selection of a location in a graphical view of the webpage, by at least one of: 
(a)	an interface which receives a click, by a pointing device, on said location, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the placeholder, 
(b)	an interface which receives a click, by a pointing device, on an object of the DOM, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the placeholder,
(c)	an interface which receives a user selection of a pre-arranged placeholder layout out of multiple possible placeholder layouts presented to the user, and 
(vii)	transmit the instructions to the remote server; and 
(viii)	call a new client-side script from the remote server; embedding or having embedded, within source code of the web page, a call to the client-side script stored on the remote server; and 
executing step (i) of the client-side script by the web browser upon the web page being displayed in the web browser, and wherein 

if the web browser is determined to be used by a casual visitor: executing step (viii) of the client-side script, to invoke the content element in the location of the user selection.
However, Heller teaches the same endeavor and further teaches
determine whether the web browser is being used by an administrator or a casual visitor, Olsen teaches recognizing a URL (Uniform Resource Locator) parameter as part of a URL of the web site, wherein the URL parameter determines that the web browser is being used by an administrator, and a lack of the URL parameter in the URL of the web site determined that the web browser is being used by a casual visitor. Heller teaches the system determining which version of a website to send the user based on that user’s authentication level. That authentication being determined based on the URL the user uses to access the system. If the system fails to authenticate the URL, the system only allows base level access to the resource (see at least paragraph 0051) and having a user manually authenticate itself as an administrator, Heller describes a manual username and password authentication being used to determine the level of access of the user (see at least Table 1).
call a new client-side script from the remote server and embedding or having embedded, within source code of the web page, a call to the client-side script stored on the remote server, Heller teaches the system determining based on the initial page that the client passes an authorization and acts upon further instructions to load client-side script from the server for display on the client (see at least paragraphs 0052 and 0054);
executing step (i) of the client-side script by the web browser upon the web page being displayed in the web browser, Heller teaches an HTML document being rendered in the browser and that document being modified by JavaScript that is also running inside that browser (see at least paragraph 0052), wherein 
if the web browser is determined to be used by an administrator: executing steps (ii) through (vii) of the client-side script, and operating the remote server to compose the new client-side script based on the instructions, Heller teaches that the system makes a determination that the user is authorized as an administrator using a client side script in order to load another client side script (see paragraph 0052), and
if the web browser is determined to be used by a casual visitor: executing step (viii) of the client-side script, to invoke the content element in the location of the user selection, Heller teaches the system not being able to authorize the user and displays the default web page instead (see at least paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Olsen to modify his teaching of the system of dynamic configuring of components in a web interface with the webpage editing interface as taught by Heller to address a need for enabling real-time collaboration between users contributing to allow enterprises and individuals to upgrade to modern technologies, such as Windows.RTM. 7, IE 8, IE 9, and their replacements, while maintaining 
Olsen in view of Heller do not explicitly teach:
In (iii)	wherein the GUI is configured to enable user selection of a location in a graphical view of the webpage, by at least one of:
(a)	an interface which receives a click, by a pointing device, on said location, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the placeholder,
(b)	an interface which receives a click, by a pointing device, on an object of the DOM, and overlays a form on the graphical view of the web page, wherein the form enables manual entry of one or more parameters associated with the placeholder,
(c)	an interface which receives a user selection of a pre-arranged placeholder layout out of multiple possible placeholder layouts presented to the user, and
(vii)	transmit the instructions to the remote server.
However, Tandriono teaches the same field of endeavor, and further teaches wherein the GUI is configured to enable user selection of a location in a graphical view of the webpage, an interface which receives a user selection of a pre-arranged placeholder layout out of multiple possible placeholder layouts presented to the user, Tandriono teaches a user interface presented to the client that allows the user to select a pre-arranged placeholder layout (i.e., html template) based on the user’s selection (see at least paragraph 0067), and 
Tandriono teaches that new values regarding changes the user has made to the web document are transmitted to the server (see at least paragraph 0053).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of dynamic configuring of components in a web interface as taught by Olsen and the webpage editing interface as taught by Heller with the user interface manager of Tandriono so changes made by a user on the client can be transmitted and applied on the server so all incoming request to the server reflect the changes (see at least Tandriono paragraph 0007).

Claims 3 and 7:   Olsen in view of Heller and further in view of Tandriono disclose the limitations according to claims 2 and 6 and Olsen further teaches wherein said executing of the client-side script further comprises receiving from the user one or more parameters pertaining to the content element, said one or more parameters selected from the group consisting of: an advertisement size, an advertisement style, an advertising content, indication of which pages of the web site the advertisement is to be displayed in and an advertisement position relative to an element of the DOM, Olsen teaches the client side system implemented with user side scripts accepting editing of parameters (see at least paragraph 0014).

Claims 4 and 8:  Olsen in view of Heller and further in view of Tandriono disclose the limitations according to claims 2 and 6 and Olsen further teaches wherein said GUI comprises a parameter interface for enabling the user to define the one or more Olsen teaches the user interface in which on screen element properties can be manipulated by the user to determine parameters such as location on the screen (see at least figure 12).

10.	Claims 5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olsen et al. (U.S. Pub. No. 2009/0282349) (hereinafter ‘Olsen’) in view of Heller et al (U.S. Pub. No. 2015/0161277) (hereinafter ‘Heller’) and of Tandriono et al (U.S. Pub. No. 2007/0226613) (hereinafter ‘Tandriono) and further in view of Gao et al. (U.S. Pub. No. 2008/0178073) (hereinafter ‘Gao’).

Claims 5 and 9:  Olsen in view of Heller and further in view of Tandriono disclose the limitations according to claims 2 and 6 but the combination of Olsen, Heller and Tandriono do not explicitly teach wherein said GUI comprises the parameter interface displayed adjacent to the selected location.  However, Gao teaches the same field of endeavor, and Gao further teaches wherein said GUI comprises the parameter interface displayed adjacent to the selected location, Gao teaches the parameter editing interface being adjacent to the location the user has scrolled to with respect to the full document (see at least figure 8).  It would have been obvious to one of ordinary skill in the art during the time the invention was made for Olsen, Heller, Tandriono to modify the system of dynamic configuring of components in a web interface as taught by Olsen, the webpage editing interface taught by Heller, and the user interface manager of Tandriono with a visual editor of an electronic document as 

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        04/10/2021